Citation Nr: 0724888	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from September 1966 to July 1971 and in the Navy from 
December 1971 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran had a hearing before 
the Board in April 2007 and the transcript is of record.

During the veteran's hearing, he submitted additional 
evidence prior to the file being sent the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied with a signed waiver of local jurisdictional 
review.

During the pendency of this appeal the veteran raised claims 
of entitlement to service connection for depression, claimed 
as secondary to his service-connected conditions and for a 
right eye condition, claimed as secondary to his service-
connected left eye disability.  The issue of entitlement to 
service connection for a right eye disability, claimed as 
secondary to his service connected diabetes mellitus, was 
denied by the RO in a July 2004 rating decision, but the 
theory of entitlement as secondary to his left eye has never 
been adjudicated by the RO.  The veteran, at his hearing, 
submitted evidence of recent Congressional activity regarding 
the passing of the "Baldwin-Boozman Vision Act" permitting 
service connection for the second eye in cases where the 
veteran suffers from impaired vision originally due to one 
service-connected eye disability and later affects the loss 
of acuity in the other "healthy eye."  

The issues of entitlement to service connection for 
depression, claimed as secondary to his service-connected 
disabilities, and a right eye disability, claimed as 
secondary to his service-connected left eye disability have 
never been considered by the RO.  Accordingly, they are 
REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that in the past he worked as a security 
guard, truck driver and computer technician, but can no 
longer maintain gainful employment most significantly because 
of his vision impairment.  He is currently service-connected 
for his left eye, rated at 30 percent disabling.  He believes 
his vision impairment renders him unemployable. 

The veteran testified during his Board hearing that he last 
worked in 2003 and has been collecting Social Security 
Administration (SSA) disability benefits for his visual 
impairment.  These records are not currently in the claims 
file.  The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

The veteran also testified during his Board hearing that he 
participated in rehab sessions for his vision impairment at 
the "VA Pine Center." The veteran's spouse testified that 
he also sought treatment at the VA Medical Center (VAMC) in 
Birmingham, Alabama.  Currently, there are no treatment 
records from the VAMC in Birmingham, Alabama or any rehab 
treatment records from any VA facility in the claims file.  
The RO should contact the veteran to clarify when and where 
VA medical treatment was received and obtain such records.  
The RO should also take this opportunity to obtain VA 
outpatient treatment records from Little Rock, Arkansas from 
June 2003 to the present.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Accordingly, the RO must obtain these records as well as any 
other records at any VAMC identified by the veteran. 

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).

The veteran was last afforded a VA opthalomology examination 
in August 2005.  The examination, however, is inadequate 
because the examiner did not offer an opinion regarding the 
effect his left eye disability has on his employability.  
Indeed, the Board notes that no VA opthamology examination on 
file contains a discussion or medical opinion as to the 
likelihood that the veteran's service-connected disability 
renders him unemployable.  In light of the inadequacy and the 
veteran's testimony that his vision is far worse than the 30 
percent disability rating reflects, a new VA examination is 
indicated.

The Board notes that the veteran's TDIU claim is 
"inextricably intertwined" with any questions as to the 
current severity of service-connected disabilities.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the veteran's main argument 
centers around his visual impairment and whether his right 
eye should be considered part of his service-connected 
disability and inability to work.  The veteran also alleges 
his service-connected diabetes mellitus has worsened since 
his last VA examination in August 2005, two years ago.  Thus, 
his TDIU claim must be deferred pending full development and 
adjudication of these issues.  Id.

The veteran is also service-connected for diabetic neuropathy 
of the bilateral lower extremities, bilateral sensorineural 
hearing loss and tinnitus.  These disabilities were also last 
examined in August 2005, two years ago.  To the extent the 
newly obtained medical evidence indicates worsening of these 
disabilities, the veteran should be afforded new VA 
examinations for these disabilities as well to ascertain the 
current level of severity and the impact these disabilities 
have on the veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to identify the 
dates and location of any and all VA 
medical treatment, to include vision 
rehabilitation.  

2.	After giving the veteran an appropriate 
time to respond, obtain VA medical 
treatment records from any place 
identified as well as the following:

*	VAMC Little Rock, Arkansas from 
June 2003 to the present;
*	VAMC Birmingham, Alabama from 1987 
to the present.

Any attempts to obtain records, which 
are ultimately unsuccessful, should be 
documented in the claims folder.

3.	Contact the SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's claim 
for SSA disability benefits. Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

4.	After the above records are obtained, 
to the extent available, schedule the 
veteran for an opthamology examination 
for his left eye condition, to 
ascertain the current level of severity 
of his condition.  The examiner must 
conduct all necessary tests. 

The claims folder must be reviewed by 
the examiner and the examiner should 
provide a medical opinion in regard to 
the following:

*	Whether it is at least as likely as 
not that any visual impairment 
(aside from his left eye aphakia, 
which has already been service-
connected) is related to the 
veteran's military service or 
whether it is at least as likely as 
not that any visual impairment was 
caused or aggravated by the 
veteran's service-connected left eye 
aphakia. 

*	What overall effect, if any, the 
veteran's service-connected 
disabilities have on his ability to 
obtain and retain employment; that 
is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  

Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by non-
service-connected disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

5.	After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate examinations 
for his other service-connected 
disabilities, to include diabetes 
mellitus, diabetic neuropathy of the 
bilateral lower extremities, bilateral 
sensorineural hearing loss and tinnitus 
to ascertain the current level of 
severity of each condition.  

The claims folder must be reviewed by 
the examiners and the examiners should 
provide a medical opinion as to the 
overall effect, if any, the veteran's 
service-connected disabilities have on 
his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  

Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by non-
service-connected disabilities.

The examiners should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

6.	After the above is complete, and after 
complete development and adjudication 
of any and all inextricably intertwined 
issues is complete, readjudicate the 
veteran's claim.  If the claim remains 
denied, provide the appellant a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

